









CHAR1\1636446v1
Exhibit 10.4


FIRST AMENDMENT TO SECURITY AGREEMENT
THIS FIRST AMENDMENT dated as of March 7, 2019 (this “Amendment”), is entered
into among the Grantors identified on the signature pages hereto and Victory
Park Management, LLC, as Administrative Agent for the Secured Parties (in such
capacity and together with its successors and permitted assigns in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Security
Agreement (defined below).
RECITALS
A.    Reference is made to (i) that certain Agreement Among Noteholders dated as
of July 19, 2018 (as amended, restated, amended and restated, refinanced,
replaced, supplemented or otherwise modified from time to time, the “Agreement
Among Noteholders”) among the holders from time to time party thereto (the
“Holders”), Rimini Street, Inc., a Delaware corporation (the “Debtor”), and
Victory Park Management, LLC, as Administrative Agent, (ii) those certain
Convertible Secured Promissory Notes dated as of July 19, 2018 (as amended,
supplemented, restated, modified, replaced or refinanced in whole or in part,
the “2018 Notes”) among the Debtor, as borrower, and the holders of such 2018
Notes, and (iii) that certain Security Agreement, dated as of July 19, 2018 (the
“Original Security Agreement”; the Original Security Agreement, as amended by
this Amendment, and as otherwise amended, restated, supplemented or modified
from time to time, the “Security Agreement”).
B.    Debtor has entered into those certain Convertible Secured Promissory Notes
dated as of the date hereof (as amended, supplemented, restated, modified,
replaced or refinanced in whole or in part, the “2019 Notes”) among the Debtor,
as borrower, and the holders of such 2019 Notes (the “2019 Holders”), pursuant
to which the 2019 Holders have agreed to advance funds and extend credit to the
Debtor.
C.    In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.
AGREEMENT
1.    Amendments. The first paragraph of the Original Security Agreement shall
be amended and restated in its entirety as follows:
“Reference is made to the Agreement Among Noteholders dated as of the date
hereof (as amended, restated, amended and restated, refinanced, replaced,
supplemented or otherwise modified from time to time, the “Agreement Among
Noteholders”), among the holders from time to time party thereto (together with
their successors and assigns, the “Holders” and “Secured Parties”), Rimini
Street, Inc., a Delaware corporation (the “Debtor”), and Victory Park
Management, LLC, as Administrative Agent. Debtor has entered into those certain
Convertible Secured Promissory Notes dated as of July 19, 2018 (such Convertible
Secured Promissory Notes, together with any additional Convertible Secured
Promissory Notes issued in accordance with the terms thereof, including without
limitation, those Convertible Secured Promissory Notes dated as of March 7,
2019, in each case as from time to time amended, supplemented, restated,
modified, replaced or refinanced in whole or in part, the “Notes”), among
Debtor, as borrower, and the Holders, pursuant to which the Holders have agreed
to advance funds and extend credit to Debtor. The obligations of the Holders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. Debtor and the Subsidiary Parties who are affiliates
of the Debtor, will derive substantial benefits from the extension of credit to
the Debtor pursuant to the Notes, and are willing to execute and deliver this
Agreement in order to induce the Holders to extend such credit. Accordingly, the
parties hereto agree as follows:”





--------------------------------------------------------------------------------





2.    Effectiveness; Conditions Precedent. This Amendment shall be effective
upon receipt by the Administrative Agent of copies of this Amendment duly
executed by the Grantors.
3.    Authority/Enforceability. Each Grantor represents and warrants as follows:
(a)    The execution and performance by the Grantors of this Amendment are
within each Grantor’s corporate or limited liability company powers and have
been duly authorized by all necessary corporate action or other organizational
action.
(b)    This Amendment has been duly executed and delivered by such Grantor and
constitutes such Grantor’s legal, valid and binding obligation.
(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Grantor of this Amendment, or, if such consent is required, it has been
obtained.
(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of such Grantor’s organization
documents or (ii) materially violate, contravene or conflict with any laws
applicable to such Grantor.
4.    Representations and Warranties. Each Grantor represents and warrants to
the Lenders that after giving effect to this Amendment (a) the representations
and warranties set forth in Section 2.03 of the Security Agreement are true and
correct in all material respects as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and (b) no Event of Default exists.
5.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by facsimile or other secure electronic
format shall be effective as an original.
6.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
7.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
8.    Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.
9.    Severability. If any provision of any of this Amendment is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
[signature page follows]







--------------------------------------------------------------------------------









Exhibit 10.4
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


GRANTOR:                    RIMINI STREET, INC.,    




By: /s/ Seth A. Ravin                
Name: Seth A. Ravin
Title: Chief Executive Officer
ADMINISTRATIVE AGENT:            VICTORY PARK MANAGEMENT, LLC,    




By: /s/ Scott Zemnick                
Name: Scott Zemnick
Title: Manager







